exhibit 10.1

 

AMENDED AND RESTATED
EXECUTIVE EMPLOYMENT AGREEMENT

 

This Amended and Restated Executive Employment Agreement (“Agreement”) is made
as of the 14th day of March, 2013 (the “Effective Date”), by and between
BioDrain Medical, Inc., a Minnesota corporation (the “Company”), and Josh
Kornberg (the “Executive”).

 

RECITALS

 

WHEREAS, the Executive and the Company are parties to that certain Employment
Agreement, dated August 13, 2012 and effective as of April 24, 2012 (the
“Existing Employment Agreement”), pursuant to which the Executive is employed by
the Company as its Chief Executive Officer and President;

 

WHEREAS, the Executive and the Company wish to amend and restate the Existing
Employment Agreement into this Agreement, which shall replace and supersede in
its entirety the Existing Employment Agreement; and

 

WHEREAS, the Company has authorized and approved the execution of this Agreement
and the Executive desires to be employed by the Company as its Chief Executive
Officer and President.

 

NOW, THEREFORE, in consideration of the foregoing recitals, the mutual covenants
and conditions herein, and other good and valuable consideration, the receipt
and adequacy of which is hereby acknowledged, the parties agree as follows:

 

AGREEMENT

 

1.             Employment.

 

(a)        Term. The Company hereby agrees to continue to employ the Executive
and the Executive hereby accepts employment by the Company on the terms and
conditions hereinafter set forth. The Executive’s term of employment by the
Company under this Agreement (the “Term”) shall commence on January 1, 2013 (the
“Commencement Date”) and continue through December 31, 2016; provided, however,
that the Term shall thereafter be automatically extended for unlimited
additional one-year periods unless, at least sixty (60) days prior to the
then-scheduled date of expiration of the Term, either (x) the Company gives
notice to the Executive that it is electing not to so extend the Term; or (y)
the Executive gives notice to the Company that he is electing not to so extend
the Term. Notwithstanding the foregoing, the Term may be earlier terminated in
strict accordance with the provisions of Section 3 below, in which event the
Executive’s employment with the Company shall expire in accordance therewith.

 

(b)        Position and Duties. During the Term, the Executive shall serve as
the Chief Executive Officer and President of the Company, and shall have
supervision and control over and responsibility for the day-to-day business and
affairs of the Company, such other duties, responsibilities and authorities as
are consistent with those positions, and shall have such other powers, duties
and responsibilities as may from time to time be prescribed by the Chairman of
the Board of Directors of the Company (the “Board”), provided that such duties
are consistent with the Executive’s positions (or other positions that he may
hold from time to time). The Executive’s duties and responsibilities shall
include, but are not limited to, devising, implementing and overseeing strategic
reorganization and restructuring initiatives. It is understood and agreed that
the Executive shall not be required to relocate to, or maintain his primary
office or work generally from, the Company’s main offices in Minnesota (or other
specific or successor location). It is anticipated and agreed that Executive
will and may perform his duties primarily from such location(s) as he may choose
other than the Company’s main offices; provided, however, the Executive will
travel to and work at the Company’s main offices in Minnesota from time to time
as business circumstances mandate. The Company will provide and maintain an
office with appropriate equipment and support for Executive at its main offices
in Minnesota (or any successor location). The Executive shall devote
substantially all of his business time, during normal business hours, to the
business and affairs of the Company. The Executive may (i) manage his and his
family’s finances, assets, affairs, and investments; (ii) serve on other boards
of directors (provided such service is disclosed to the Board); and (iii) engage
in religious, charitable or other community activities, as long as such services
and activities do not unreasonably interfere with the Executive’s performance of
his duties for the Company, and as long as the activities described in clauses
(ii) and (iii) do not constitute a conflict of interest as reasonably determined
by the Board.

 



 

 



 

(c)        Board Membership. Effective on or about March 9, 2012, the Executive
was appointed as a member of the Board and since that date has been serving, and
during his employment hereunder (and thereafter (unless his Board membership has
been otherwise terminated)) shall continue to serve as a member of the Board,
subject to the applicable by-laws and any other governing documents pertaining
to Board membership and service.

 

2.             Compensation and Related Matters.

 

(a)        Base Salary. During the Term, the Executive’s initial annual base
salary shall be Two Hundred Fifty Thousand Dollars ($250,000) per year, subject
to adjustment (but not decrease without the written consent of the Executive)
from time to time in the discretion of the Board or the Compensation Committee
of the Board (the “Compensation Committee”). The base salary in effect at any
given time is referred to herein as “Base Salary.” The Base Salary shall be
payable in a manner that is consistent with the Company’s usual payroll
practices for senior executives. The first such payroll payment after the
Effective Date shall include a catch up payment of all Base Salary accrued but
not yet paid for the period starting from the Commencement Date through the date
of such payment (based on the rate of Two Hundred Fifty Thousand Dollars
($250,000) per annum).

 

(b)        2012 Incentive Compensation Payments. Notwithstanding the terms of
the Existing Employment Agreement, in connection with the Executive’s employment
with the Company from April 24, 2012 to December 31, 2012, the Executive shall
receive, or has received, the following incentive compensation payments in lieu
of the payments described in Section 2(b) of the Existing Employment Agreement:

 



-2-

 



 

(i)       2012 Annual Bonus. The Executive shall receive a cash bonus equal to
Three Hundred Sixty Thousand Dollars ($360,000), which is equal to two hundred
percent (200%) of the Executive’s annual Base Salary in 2012, payable in a lump
sum no later than the Company’s first regularly scheduled payroll date after the
Effective Date.

 

(ii)      2012 Stock Option Award Grant. On March 14, 2013, the Company granted
to the Executive Fourteen Million Four Hundred Thousand (14,400,000) stock
options, which is equal to (A) Three Hundred Sixty Thousand Dollars ($360,000)
(i.e., two hundred percent (200%) of the Executive’s annual Base Salary in
2012); divided by (B) the price of a share of common stock of the Company on the
day preceding the date of grant; multiplied by (C) three (3) (the “2012 Stock
Option Award Grant”). The 2012 Stock Option Award Grant will be fully vested on
the date of grant. If the shares covered by the 2012 Stock Option Award Grant
exceed, as of the date of grant, the number of shares of common stock which may
be issued under the BioDrain Medical, Inc. 2012 Stock Incentive Plan (the
“Plan”) as last approved by the shareholders of the Company, then the 2012 Stock
Option Award Grant shall be void with respect to such excess shares, unless
shareholder approval of an amendment sufficiently increasing the number of
shares of common stock issuable under the Plan is obtained in accordance with
the provisions of the Plan on or before June 30, 2013.

 

(iii)     2012 Restricted Stock Award Grant. On March 14, 2013, the Company
shall grant to the Executive Five Million (5,000,000) shares of common stock,
subject to the restrictions contained in the applicable award agreement (the
“2012 Restricted Stock Award Grant”). The 2012 Restricted Stock Award Grant will
fully vest on a Change in Control (as defined below), as provided in the
applicable award agreement. If the shares covered by the 2012 Restricted Stock
Award Grant exceed, as of the date of grant, the number of shares of common
stock which may be issued under the Plan as last approved by the shareholders of
the Company, then the 2012 Restricted stock Award Grant shall be void with
respect to such excess shares, unless shareholder approval of an amendment
sufficiently increasing the number of shares of common stock issuable under the
Plan is obtained in accordance with the provisions of the Plan on or before June
30, 2013.

 

(c)         Incentive Compensation. In connection with his employment during the
Term, the Executive shall be eligible to receive cash and/or equity incentive
compensation as determined by the Board and/or the Compensation Committee from
time to time, including, without limitation, the incentive compensation
described in Sections 2(c)(i) and 2(c)(ii) below:

 



-3-

 



 

(i)       Annual Bonus. The Executive shall be eligible to receive with respect
to each calendar year ending during the Term of the Executive’s employment with
the Company a bonus payment subject to the terms of this Section 2(c)(i) (the
“Annual Bonus”). The amount of the Annual Bonus shall be determined based on the
attainment of reasonable Company and/or individual performance metrics
established and revised annually by the Compensation Committee and/or Board in
consultation with the Executive, which shall be set at or about the beginning of
the given year to which the metrics relate. The Executive’s target Annual Bonus
shall be one hundred fifty percent (150%) of his Base Salary (the “Target Annual
Bonus”); provided, however, that the actual amount of the Annual Bonus for each
calendar year shall be determined by the Compensation Committee and/or the Board
based on relative level of achievement of the applicable metrics and which may
be in an amount greater or less than the Target Annual Bonus but shall not be
less than fifty percent (50%) of the Target Annual Bonus (the “Minimum Bonus”).
The Annual Bonus shall be payable in a single lump sum in cash between January 1
and March 15 of the year following the calendar year to which such Annual Bonus
relates. Except as otherwise provided in this Agreement, to earn and be entitled
to payment of an Annual Bonus in respect of a given calendar year, the Executive
must be employed by the Company on the last day (i.e., December 31st) of the
calendar year to which the bonus relates. Notwithstanding the foregoing, the
Executive (or his estate, if applicable) shall receive a pro-rata portion of the
Target Annual Bonus (calculated as if all applicable performance metrics had
been attained at one hundred percent (100%) and based on the portion of the
calendar year during which the Executive was employed) (the “Pro-Rata Bonus”)
for the calendar year during which the Executive’s employment terminates due to:
(i) termination by the Company without Cause (as defined below); (ii)
termination by the Executive for Good Reason (as defined below); or (iii)
termination due to the Executive’s death or Disability (as defined below).

 

(ii)      Equity Incentive Grants. The Executive shall receive annual equity
incentive grants (e.g., stock options, restricted stock or other stock-based
awards) with respect to each calendar year ending during the Term of the
Executive’s employment with the Company, which shall be granted on December 31st
of the calendar year to which such grant pertains (each an “Annual Grant”). Each
Annual Grant shall be granted in accordance with the terms and conditions of the
applicable equity incentive plan or plans then in effect and will be evidenced
by an award agreement issued under the applicable plan. The target aggregate
grant date fair value of each such Annual Grant shall be two hundred percent
(200%) of the Executive’s Base Salary (the “Target Grant”); provided, however,
that the actual amount of any such award shall be determined in the reasonable
discretion of the Compensation Committee and/or the Board and may be greater
than the Target Grant but shall not be less than the Target Grant. Each Annual
Grant shall be fully vested on the date of grant; provided, however, that any
equity incentive grant the Executive receives that is not an Annual Grant will
be subject to the vesting provisions contained in the applicable award
agreement.

 

(d)         Expenses. All reasonable travel and other expenses incident to the
rendering of services on behalf of and in promoting the interests of the Company
shall be paid by the Company, including but not limited to an automobile
allowance in the amount of one thousand dollars ($1,000) per month, plus
insurance up to a maximum of five thousand dollars ($5,000) per year and mileage
reimbursement at rates set by the Internal Revenue Service for travel relating
to business of the Company. If such expenses are paid in the first instance by
the Executive, the Company agrees that it will reimburse him therefore upon
presentation of appropriate statements, vouchers, bills and invoices as and when
required by the Company to support the reimbursement request.

 

(e)         Other Benefits. During the Term, the Executive shall be eligible to
continue to participate in or receive benefits under all of the Company’s
Executive Benefit Plans in effect on the date hereof, or under plans or
arrangements that provide the Executive with benefits at least substantially
equivalent to those provided under such Executive Benefit Plans. As used herein,
the term “Executive Benefit Plans” includes, without limitation, each pension
and retirement plan; supplemental pension, retirement and deferred compensation
plan; savings and profit-sharing plan; stock ownership plan; stock purchase
plan; stock option plan; life insurance plan; medical insurance plan; disability
plan; and health and accident plan or arrangement established and maintained by
the Company on the date hereof for employees of the same status within the
hierarchy of the Company. The Executive shall be eligible to participate in or
receive benefits under any employee benefit plan or arrangement which may, in
the future, be made available by the Company to its executives and key
management employees, subject to and on a basis consistent with the terms,
conditions and overall administration of such plan or arrangement. Any payments
or benefits payable to the Executive under a plan or arrangement referred to in
this Section 2(e) in respect of any calendar year during which the Executive is
employed by the Company for less than the whole of such year shall, unless
otherwise provided in the applicable plan or arrangement, be prorated in
accordance with the number of days in such calendar year during which he is so
employed. Should any such payments or benefits accrue on a fiscal (rather than
calendar) year, then the proration in the preceding sentence shall be on the
basis of a fiscal year rather than calendar year.

 



-4-

 



 

(f)          Health Insurance Reimbursement. Notwithstanding anything to the
contrary in Section 2(e), the Executive shall not be required to elect to
participate in the Company’s group health insurance plan(s) (as applicable). If
the Executive does not elect to participate, the Company agrees that it shall
reimburse the Executive, during the Term, for the premiums associated with the
Executive maintaining such health insurance coverage (including medical and
dental) for himself, his spouse and his eligible dependents under the personal
insurance policies under which he and they are covered as of the Commencement
Date (or a reasonable successor/replacement policy/policies as the Executive may
hereafter obtain). For the avoidance of doubt, the Executive shall be eligible
for reimbursement of, and shall be reimbursed for, all such premiums incurred by
the Executive for such coverage since the Commencement Date; and the Company
shall make a catch-up reimbursement payment to the Executive on the first
regularly scheduled payroll date after the Effective Date for all such premiums
incurred by the Executive for the period from the Commencement Date through such
payroll date.

 

(g)         Life Insurance Benefit. During the Term, the Company shall pay the
Executive a supplemental payment on an semi-annual basis (on June 30th and
December 31st of each year), with each such payment equal to the cost of six (6)
months of premiums for the Executive to maintain commercially reasonable term
life and/or whole life insurance policies of the Executive’s choosing providing
a total death benefit of Three Million Dollars ($3,000,000).

 

(h)         Vacation. During the Term, the Executive shall be entitled to accrue
up to four (4) weeks (i.e., twenty (20) business days) of paid vacation days in
each year, which shall be accrued ratably. Any accrued unused vacation time
remaining at the end of a given year shall carryover into the following year;
and the Executive shall be paid for any accrued, unused vacation remaining at
the Date of Termination (as defined below); provided, however, the Executive
will not be paid for any remaining accrued, unused vacation time in the event
the Company terminates the Executive’s employment for Cause (as defined below)
or the Executive terminates his employment without Good Reason (as defined
below).

 

(i)       Legal Fees. The Executive shall be reimbursed for his reasonable
attorneys’ fees and costs incurred in connection with the negotiation and
drafting of this Agreement and related legal advice and counsel, not to exceed
Five Thousand Dollars ($5,000); which reimbursement will be made as soon as
practicable but in no event later than five (5) business days after the later of
the execution of this Agreement and receipt of a detailed invoice with respect
to such fees and costs.

 



-5-

 



 

3.              Termination. During the Term, the Executive’s employment
hereunder may be terminated without any breach of this Agreement under the
fo11owing circumstances:

 

(a)          Death. The Executive’s employment hereunder shall terminate upon
his death.

 

(b)         Disability. Either the Executive or the Company may terminate the
Executive’s employment in the event of his Disability. For purposes of this
Agreement, “Disability” shall mean (i) the Executive is unable to engage in any
substantial gainful activity by reason of any medically determinable physical or
mental impairment that can be expected to result in death or can be expected to
last for a continuous period of not less than twelve (12) months; (ii) the
Executive is, by reason of any medically determinable physical or mental
impairment that can be expected to result in death or can be expected to last
for a period of not less than three (3) months under an accident and health plan
covering the Executive; or (iii) the Executive is determined to be totally
disabled by the Social Security Administration. Nothing in this Section 3(b)
shall be construed to waive the Executive’s rights, if any, under existing law
including, without limitation, the Family and Medical Leave Act of 1993, 29
U.S.C. §2601 et seq. and the Americans with Disabilities Act, 42 U.S.C. §12101
et seq. or any similar state or local law.

 

(c)          Termination by Company for Cause. The Company may terminate the
Executive’s employment hereunder for Cause by a unanimous (excluding Executive)
vote of the Board at a meeting of the Board called and held for such purpose.
For purposes of this Agreement, “Cause” shall mean: (i) the Executive’s
continued non-compliance with the lawful, reasonable and good faith written
directives from the Board, which non-compliance has continued for thirty (30)
days following the Executive’s receipt of written notice from the Board of such
non-compliance; (ii) the Executive’s acts or omissions constituting material
misconduct in connection with the performance of his duties, including
misappropriation of funds or property of the Company (other than the occasional,
customary and de minimis use of Company property for personal purposes), which
misconduct the Executive fails to cure within thirty (30) days following the
Executive’s receipt of written notice from the Board of such misconduct; (iii)
the conviction of the Executive for any felony or a misdemeanor involving moral
turpitude or fraud, which conduct by the Executive results or is reasonably
expected to result (as determined by the Board in good faith) in injury or
reputational harm to the Company or in the Executive being unable to
satisfactorily perform his duties to the Company; (iv) non-performance by the
Executive of his duties to the Company (other than by reason of the Executive’s
physical or mental illness, incapacity or disability or permissible absence)
which non-performance has continued for thirty (30) days following the
Executive’s receipt of written notice from the Board of such non-performance; or
(v) a material breach by the Executive of any of the Executive’s material
obligations under this Agreement and/or of any fiduciary duties owed by
Executive to the Company, which breach the Executive fails to cure within thirty
(30) days following the Executive’s receipt of written notice from the Board of
such breach. To the extent notice and cure opportunities are required pursuant
to the foregoing, Cause shall not be deemed to exist if the applicable conduct
or condition has been cured or discontinued (as applicable) prior to expiration
of the applicable post-notice cure period.

 



-6-

 



 

(d)         Termination Without Cause. The Company may terminate the Executive’s
employment hereunder at any time without Cause, subject to the advance notice
requirements in Section 3(g). Any termination by the Company of the Executive’s
employment under this Agreement which does not constitute a termination for
Cause under Section 3(c) and does not result from the death or Disability of the
Executive under Section 3(a) or (b) shall be deemed a termination without Cause.
For the avoidance of doubt, a termination due to the Company’s electing
(pursuant to Section l(a)) not to renew/extend the Term shall be deemed to be
and treated as a termination by the Company without Cause (including, without
limitation, for purposes of Sections 4 and 5) and which termination shall be
effective upon the scheduled expiration of the Term.

 

(e)          Termination by the Executive. The Executive may terminate his
employment hereunder at any time for any reason, including but not limited to
Good Reason, subject to the advance notice requirements in Section 3(g) and, if
applicable, the Good Reason Process described herein. For purposes of this
Agreement, “Good Reason” shall mean that the Executive has complied with the
“Good Reason Process” (hereinafter defined) following the occurrence of any of
the following events (each a “Good Reason Condition”): (i) a material diminution
in the Executive’s responsibilities, authority or duties; (ii) a material
diminution in the Executive’s Base Salary, Minimum Bonus, Target Annual Bonus,
and/or Target Grant; (iii) a material change in the geographic location at which
the Executive provides services to the Company (including, without limitation,
requiring the Executive to relocate to the Company’s Minnesota offices or other
successor location where the Company may hereafter maintain it offices); or (iv)
the material breach of this Agreement by the Company. For the avoidance of
doubt, the Company’s hiring of a new Chief Executive Officer, whether with or
without the Executive’s participation, cooperation or consent, shall constitute
a Good Reason Condition (which shall be deemed to occur on the first day of such
new Chief Executive Officer’s employment). “Good Reason Process” shall mean that
(i) the Executive reasonably determines in good faith that a “Good Reason”
condition has occurred; (ii) the Executive notifies the Company in writing of
the occurrence of the Good Reason Condition within ninety (90) days of the first
occurrence of such Good Reason Condition; (iii) the Executive cooperates in good
faith with the Company’s efforts, for a period of thirty (30) days following
such notice (the “Cure Period”), to remedy the Good Reason Condition; (iv)
notwithstanding such efforts, the Good Reason Condition continues to exist; and
(v) the Executive terminates his employment within ninety (90) days after the
end of the Cure Period. If the Company cures the Good Reason Condition during
the Cure Period, Good Reason shall be deemed not to have occurred.

 

(f)          Notice of Termination. Except for termination as specified in
Section 3(a), any termination of the Executive’s employment by the Company or
any such termination by the Executive shall be communicated by written Notice of
Termination to the other party hereto. For purposes of this Agreement, a “Notice
of Termination” shall mean a notice which shall indicate the specific
termination provision in this Agreement relied upon.

 



-7-

 



 

(g)         Date of Termination. “Date of Termination” shall mean: (i) if the
Executive’s employment is terminated by his death, the date of his death; (ii)
if the Executive’s employment is terminated on account of Disability under
Section 3(b) or by the Company for Cause under Section 3(c), the date on which
Notice of Termination is given; (iii) if the Executive’s employment is
terminated by the Company without Cause under Section 3(d), thirty (30) days
after the date on which a Notice of Termination is given; (iv) if the
Executive’s employment is terminated by the Executive under Section 3(e) without
Good Reason, thirty (30) days after the date on which a Notice of Termination is
given; (v) if the Executive’s employment is terminated by the Executive under
Section 3(e) with Good Reason, the date on which a Notice of Termination is
given after the end of the Cure Period; and (vi) if the Executive’s employment
terminates due to expiration of the Term (i.e., due to election of non-renewal
by either the Company or the Executive pursuant to Section l(a)), the scheduled
expiration date of the Term.

 

4.             Compensation Upon Termination.

 

(a)          Termination Generally. If the Executive’s employment with the
Company is terminated for any reason, the Company shall pay or provide to the
Executive (or to his authorized representative or estate) (i) any Base Salary
earned through the Date of Termination (paid on or before the time required by
law but in no event more than thirty (30) days after the Date of Termination);
(ii) if the Date of Termination occurs following the end of a given calendar
year, but prior to payment of the Annual Bonus with respect to such year, the
Annual Bonus payable for such prior calendar year (paid in accordance with
Section 2(c)(i)); (iii) if applicable under Section 2(c)(i), the Pro-Rata Bonus
for the year during which the Date of Termination occurs (paid at the time the
Company pays bonuses with respect to such year); (iv) unpaid expense
reimbursements (subject to, and in accordance with, Sections 2(d), 2(f) and 2(i)
of this Agreement) and, if applicable under Section 2(h), unused vacation that
accrued through the Date of Termination (paid on or before the time required by
law but in no event more than thirty (30) days after the Date of Termination);
and (v) any vested benefits the Executive may have under any Executive Benefit
Plan or other employee benefit plan of the Company through the Date of
Termination, which vested benefits shall be paid and/or provided in accordance
with the terms of such benefit plans (collectively, the “Accrued Benefits”).

 

(b)         Termination by the Company Without Cause or by the Executive with
Good Reason. During the Term, if the Executive’s employment is terminated by the
Company without Cause as provided in Section 3(d) or the Executive terminates
his employment for Good Reason as provided in Section 3(e), then the Company
shall pay the Executive his Accrued Benefits (as provided in Section 4(a)
above). In addition, subject to the Executive signing a full and final release
of all releasable claims in favor of the Company and related persons and
entities in a reasonable form and manner reasonably satisfactory to the Company
(the “Release”) and the expiration of the applicable revocation period for the
Release:

 

(i)       the Company shall pay the Executive an amount equal to two (2) times
the sum of (x) the Executive’s Base Salary; and (y) the Executive’s Target
Annual Bonus (i.e., one hundred percent (100%) of the Target Annual Bonus amount
as if employed for the full year and all applicable performance metrics had been
fully achieved) (the “Severance Amount”). The Severance Amount shall be paid in
a cash lump sum payment within sixty (60) days after the Date of Termination;
provided, however, that if the sixty (60) day period begins in one calendar year
and ends in a second calendar year, the lump sum payment of the Severance Amount
shall be paid in the second calendar year (but prior to the end of the sixty
(60) day period). Each payment pursuant to this Agreement is intended to
constitute a separate payment for purposes of Treasury Regulations Section
1.409A-2(b)(2);

 



-8-

 



 

(ii)      effective upon the Date of Termination, all stock options and other
stock-based awards (including, without limitation, all such awards/grants under
Sections 2(b)(ii) and 2(c)(ii)) held by the Executive and all yet unvested
portions thereof shall immediately and fully accelerate and vest and become
exercisable or nonforfeitable as of the Date of Termination (to the extent that
the Release is not effective as of the Date of Termination, the Company shall
take all necessary corporate action to ensure that no such stock-based awards
terminate or are forfeited by the Executive from the Date of Termination until
the date such accelerated vesting and/or exercisability becomes effective);

 

(iii)     if the Annual Grant had not been made with respect to the year in
which the Date of Termination occurs, the Company shall grant to the Executive
on the Date of Termination such number of shares of common stock with an
aggregate fair market value on the Date of Termination equal to two hundred
percent (200%) of the Executive’s Base Salary (which grant shall be fully vested
on the Date of Termination); and

 

(iv)     the Company shall provide the Executive (and, as applicable, his spouse
and eligible dependents) with continued medical (health, dental, and vision),
life insurance (as provided in Section 2(g) above) and disability benefits, at
the Company’s expense, to the same extent in which the Executive participated
prior to the Date of Termination for a period of eighteen (18) months following
the Date of Termination; provided, however, if the Company cannot provide, for
any reason, the Executive or his dependents with the opportunity to participate
in the benefits to be provided pursuant to this paragraph (at the Company’s
expense), the Company shall pay to the Executive a single sum cash payment,
payable within sixty (60) days following the date the Company cannot provide
such benefits, in an amount equal to the fair market value of the benefits to be
provided pursuant to this paragraph plus an amount necessary to “gross-up” the
Executive with respect to any Federal, state or local taxation due on such
single sum cash payment. If the Executive (and his spouse and dependents, as
applicable) was/were covered by the Executive’s own health insurance premiums
for which the Executive was being reimbursed pursuant to Section 2(f) above,
then the Company shall pay to the Executive a single sum cash payment, payable
within sixty (60) days following the Date of Termination, equal to the total
amount of the monthly premiums for such insurance coverage for a period of
eighteen (18) months.

 

5.             Change in Control Payment. The provisions of this Section 5 set
forth certain terms of an agreement reached between the Executive and the
Company regarding the Executive’s rights and obligations upon the occurrence of
a Change in Control of the Company. These provisions are intended to assure and
encourage in advance the Executive’s continued attention and dedication to his
assigned duties and his objectivity during the pendency and/or after the
occurrence of any such event. These provisions shall apply in lieu of, and
expressly supersede, the provisions of Section 4 regarding severance pay and
benefits upon a termination of employment by the Company without Cause as
provided in Section 3(d), if such termination of employment occurs in connection
with or within eighteen (18) months after the occurrence of the first event
constituting a Change in Control. These provisions shall terminate and be of no
further force or effect beginning eighteen (18) months after the occurrence of a
Change in Control if the Executive remains employed with the Company through and
at such time.

 



-9-

 

 

(a)          Change in Control. In the event of a Change in Control (as defined
below):

 

(i)       notwithstanding anything to the contrary in any applicable option
agreement or stock-based award agreement, all stock options and other
stock-based awards held by the Executive (including, without limitation, all
such awards/grants under Sections 2(b)(ii) and 2(c)(ii)) and all yet unvested
portions thereof shall immediately and fully accelerate and vest and become
fully exercisable or nonforfeitable as of immediately prior to the closing or
occurrence (as applicable) of the event constituting the Change in Control; and

 

(ii)      if, in connection with or within eighteen (18) months after a Change
in Control, the Executive’s employment is terminated by the Company without
Cause as provided in Section 3(d) or the Executive terminates his employment for
any reason, then the Company shall pay the Executive his Accrued Benefits (as
provided in Section 4(a) above). In addition, subject to the signing of the
Release by the Executive and the expiration of the applicable revocation period
for the Release:

 

(A)       the Company shall pay the Executive a lump sum in cash in an amount
equal to three (3) times the sum of (A) the Executive’s current Base Salary (or
the Executive’s Base Salary in effect immediately prior to the Change in
Control, if higher); and (B) the Executive’s Target Annual Bonus (or the
Executive’s Target Annual Bonus in effect immediately prior to the Change in
Control, if higher). Such payment shall be paid within sixty (60) days after the
Date of Termination; provided, however, that if the sixty (60) day period begins
in one calendar year and ends in a second calendar year, such payment shall be
paid in the second calendar year (but prior to the end of the sixty (60) day
period);

 

(B)        to the extent not covered by and accelerated pursuant to Section
5(a)(i) above, effective upon the Date of Termination all stock options and
other stock-based awards (including, without limitation, all such awards/grants
under Sections 2(b)(ii) and 2(c)(ii)) held by the Executive and all yet unvested
portions thereof shall immediately and fully accelerate and vest and become
exercisable or nonforfeitable as of the Date of Termination (to the extent that
the Release is not effective as of the Date of Termination, the Company shall
take all necessary corporate action to ensure that no such stock-based awards
terminate or are forfeited by the Executive from the Date of Termination until
the date such accelerated vesting and/or exercisability becomes effective);

 



-10-

 



 

(C)        if the Annual Grant had not been made with respect to the year in
which the Date of Termination occurs, the Company shall grant to the Executive
on the Date of Termination such number of shares of common stock with an
aggregate fair market value on the Date of Termination equal to two hundred
percent (200%) of the Executive’s Base Salary (which grant shall be fully vested
on the Date of Termination); and

 

(D)        the Company shall provide the Executive (and, as applicable, his
spouse and eligible dependents) with continued medical (health, dental, and
vision), life insurance (as provided in Section 2(g) above) and disability
benefits, at the Company’s expense, to the same extent in which the Executive
participated prior to the Date of Termination for a period of eighteen (18)
months following the Date of Termination; provided, however, if the Company
cannot provide, for any reason, the Executive or his dependents with the
opportunity to participate in the benefits to be provided pursuant to this
paragraph (at the Company’s expense), the Company shall pay to the Executive a
single sum cash payment, payable within sixty (60) days following the date the
Company cannot provide such benefits, in an amount equal to the fair market
value of the benefits to be provided pursuant to this paragraph plus an amount
necessary to “gross-up” the Executive with respect to any Federal, state or
local taxation due on such single sum cash payment. If the Executive (and his
spouse and dependents, as applicable) was/were covered by the Executive’s own
health insurance premiums for which the Executive was being reimbursed pursuant
to Section 2(f) above, then the Company shall pay to the Executive a single sum
cash payment, payable within sixty (60) days following the Date of Termination,
equal to the total amount of the monthly premiums for such insurance coverage
for a period of eighteen (18) months.

 

(b)         Gross-Up Payment.

 

(i)       Anything in this Agreement to the contrary notwithstanding, in the
event it shall be determined that the amount of any compensation, payment or
distribution by the Company to or for the benefit of the Executive, whether paid
or payable or distributed or distributable pursuant to the terms of this
Agreement or otherwise, calculated in a manner consistent with Section 280G of
the Internal Revenue Code of 1986, as amended (the “Code”) and the applicable
regulations thereunder (the “Severance Payments”), would be subject to the
excise tax imposed by Section 4999 of the Code, or any interest or penalties are
incurred by the Executive with respect to such excise tax (such excise tax,
together with any such interest and penalties, are hereinafter collectively
referred to as the “Excise Tax”), then the Executive shall be entitled to
receive an additional payment or payments (collectively, the “Gross-Up Payment”)
such that the net amount retained by the Executive, after deduction of any
Excise Tax on the Severance Payments, any Federal, state, and local income tax,
employment tax and Excise Tax upon the payment provided by this Section, and any
interest and/or penalties assessed with respect to such Excise Tax, shall be
equal to the Severance Payments.

 



-11-

 

 

(ii)      Subject to the provisions of Section 5(b)(iii) below, all
determinations required to be made under this Section 5(b)(ii), including
whether a Gross-Up Payment is required and the amount of such Gross-Up Payment,
shall be made by a nationally recognized accounting firm selected by the Company
(the “Accounting Firm”), which shall provide detailed supporting calculations
both to the Company and the Executive within fifteen (15) business days of the
Date of Termination, if applicable, or at such earlier time as is reasonably
requested by the Company or the Executive. For purposes of determining the
amount of the Gross-Up Payment, the Executive shall be deemed to pay federal
income taxes at the highest marginal rate of federal income taxation applicable
to individuals for the calendar year in which the Gross-Up Payment is to be
made, and state and local income taxes at the highest marginal rates of
individual taxation in the state and locality of the Executive’s residence on
the Date of Termination, net of the maximum reduction in federal income taxes
which could be obtained from deduction of such state and local taxes. The
Gross-Up Payment, if any, as determined pursuant to this Section 5(b)(ii), shall
be paid to the relevant tax authorities as withholding taxes on behalf of the
Executive at such time or times when each Excise Tax payment is due. Any
determination by the Accounting Firm shall be binding upon the Company and the
Executive. As a result of the uncertainty in the application of Section 4999 of
the Code at the time of the initial determination by the Accounting Firm
hereunder, it is possible that Gross-Up Payments which will not have been made
by the Company should have been made (an “Underpayment”). In the event that the
Company exhausts its remedies pursuant to Section 5(b)(iii) below and the
Executive thereafter is required to make a payment of any Excise Tax, the
Accounting Firm shall determine the amount of the Underpayment that has
occurred, consistent with the calculations required to be made hereunder, and
any such Underpayment, and any interest and penalties imposed on the
Underpayment and required to be paid by the Executive in connection with the
proceedings described in Section 5(b)(iii) below, shall be promptly paid by the
Company to the relevant tax authorities as withholding taxes on behalf of the
Executive.

 

(iii)     The Executive shall notify the Company in writing of any claim by the
Internal Revenue Service that, if successful, would require the payment by the
Company of the Gross-up Payment. Such notification shall be given as soon as
practicable but no later than ten (10) business days after the Executive knows
of such claim and shall apprise the Company of the nature of such claim and the
date on which such claim is requested to be paid. The Executive shall not pay
such claim prior to the expiration of the thirty (30) day period following the
date on which he gives such notice to the Company (or such shorter period ending
on the date that any payment of taxes with respect to such claim is due). If the
Company notifies the Executive in writing prior to the expiration of such period
that it desires to contest such claim, provided that the Company has set aside
adequate reserves to cover the Underpayment and any interest and penalties
thereon that may accrue, the Executive shall:

 

(A)       give the Company any information reasonably requested by the Company
relating to such claim;

 

(B)        take such action in connection with contesting such claim as the
Company shall reasonably request in writing from time to time, including,
without limitation, accepting legal representation with respect to such claim by
an attorney selected by the Company;

 



-12-

 



 

(C)        cooperate with the Company in good faith in order to effectively
contest such claim; and

 

(D)        permit the Company to participate in any proceedings relating to such
claim; provided, however, that the Company shall bear and pay directly all costs
and expenses (including additional interest and penalties) incurred in
connection with such contest and shall indemnify and hold the Executive
harmless, on an after-tax basis, for any Excise Tax or income tax, including
interest and penalties with respect thereto, imposed as a result of such
representation and payment of costs and expenses.

 

(iv)     If, after a Gross-Up Payment by the Company on behalf of the Executive
pursuant to this Section 5(b), the Executive becomes entitled to receive any
refund with respect to such claim, the Executive shall (subject to the Company’s
complying with the requirements of Section 5(b)(iii)) promptly pay to the
Company the amount of such refund (together with any interest paid or credited
thereon after taxes applicable thereto).

 

(c)          Definitions. For purposes of this Section 5, the following terms
shall have the following meanings:

 

“Change in Control” shall mean any of the following:

 

(i)       there is consummated a merger, consolidation, statutory exchange or
reorganization, unless securities representing more than fifty percent (50%) of
the total combined voting power of the outstanding voting securities of the
successor corporation are immediately thereafter beneficially owned directly or
indirectly and in substantially the same proportion, by the persons who
beneficially owned the Company’s outstanding voting securities immediately prior
to such transaction;

 

(ii)      any transaction or series of related transactions pursuant to which
any person or any group of persons comprising a “group” within the meaning of
Rule 13d-5(b)(l) under the Securities Exchange Act of 1934, as amended (other
than the Company or a person that, prior to such transaction or series of
related transactions, directly or indirectly controls, is controlled by or is
under common control with the Company) becomes directly or indirectly the
beneficial owner (within the meaning of Rule 13d-3 of the Securities Exchange
Act of 1934, as amended) of securities possessing (or convertible into or
exercisable for securities possessing) thirty percent (30%) or more of the total
combined voting power of the securities (determined by the power to vote with
respect to the elections of Board members) outstanding immediately after the
consummation of such transaction or series of related transactions, whether such
transaction involves a direct issuance from the Company or the acquisition of
outstanding securities held by one or more of the Company’s shareholders;

 



-13-

 



 

(iii)     there is consummated a sale, lease, exclusive license, or other
disposition of all or substantially all of the consolidated assets of the
Company and its subsidiaries, other than a sale, lease, license, or other
disposition of all or substantially all of the consolidated assets of the
Company and its subsidiaries to an entity, more than fifty percent (50%) of the
combined voting power of the voting securities of which are owned by
shareholders of the Company in substantially the same proportions as their
ownership of the Company immediately prior to such sale, lease, license, or
other disposition; or

 

(iv)     individuals who, on the Effective Date, are members of the Board (the
“Incumbent Board”) cease for any reason to constitute at least a majority of the
members of the Board; provided, however, that if the appointment or election (or
nomination for election) of any new director was approved or recommended by a
majority vote of the members of the Incumbent Board then still in office, such
new director shall, for purposes of sentence, be considered as a member of the
Incumbent Board.

 

Notwithstanding the foregoing, a “Change in Control” shall not be deemed to have
occurred for purposes of the foregoing clause (ii) solely as the result of (A)
the acquisition of additional securities by Dr. Samuel Herschkowitz, Joshua
Kornberg or their affiliates; or (B) a repurchase or other acquisition of
securities by the Company which, by reducing the number of shares of voting
securities outstanding, increases the proportionate number of voting securities
beneficially owned by any person to thirty percent (30%) or more of the combined
voting power of all of the then outstanding voting securities; provided,
however, that if any person referred to in this clause (B) shall thereafter
become the beneficial owner of any additional shares of voting securities (other
than pursuant to a stock split, stock dividend, or similar transaction or as a
result of an acquisition of securities directly from the Company) and
immediately thereafter beneficially owns thirty percent (30%) or more of the
combined voting power of all of the then outstanding voting securities, then a
“Change in Control” shall be deemed to have occurred for purposes of the
foregoing clause (ii).

 

6.             Section 409A.

 

(a)          Anything in this Agreement to the contrary notwithstanding, if at
the time of the Executive’s separation from service within the meaning of
Section 409A of the Code, the Company determines that the Executive is a
“specified employee” within the meaning of Section 409A(a)(2)(B)(i) of the Code,
then to the extent any payment or benefit that the Executive becomes entitled to
under this Agreement on account of the Executive’s separation from service would
be considered deferred compensation otherwise subject to the twenty percent
(20%) additional tax imposed pursuant to Section 409A(a) of the Code as a result
of the application of Section 409A(a)(2)(B)(i) of the Code, such payment shall
not be payable and such benefit shall not be provided until the date that is the
earlier of (A) six (6) months and one (1) day after the Executive’s separation
from service; or (B) the Executive’s death. If any such delayed cash payment is
otherwise payable on an installment basis, the first payment shall include a
catch-up payment covering amounts that would otherwise have been paid during the
six (6) month period but for the application of this provision, and the balance
of the installments shall be payable in accordance with their original schedule.
Any such delayed cash payment shall earn interest at an annual rate equal to the
applicable federal short-term rate published by the Internal Revenue Service for
the month in which the date of separation from service occurs, from such date of
separation from service until the payment.

 



-14-

 



 

(b)         All in-kind benefits provided and expenses eligible for
reimbursement under this Agreement shall be provided by the Company or incurred
by the Executive during the time periods set forth in this Agreement. All
reimbursements shall be paid as soon as administratively practicable, but in no
event shall any reimbursement be paid after the last day of the taxable year
following the taxable year in which the expense was incurred. The amount of
in-kind benefits provided or reimbursable expenses incurred in one taxable year
shall not affect the in-kind benefits to be provided or the expenses eligible
for reimbursement in any other taxable year (except for any lifetime or other
aggregate limitation applicable to medical expenses). Such right to
reimbursement or in-kind benefits is not subject to liquidation or exchange for
another benefit.

 

(c)          To the extent that any payment or benefit described in this
Agreement constitutes “non-qualified deferred compensation” under Section 409A
of the Code, and to the extent that such payment or benefit is payable upon the
Executive’s termination of employment, then such payments or benefits shall be
payable only upon the Executive’s “separation from service.” The determination
of whether and when a separation from service has occurred shall be made in
accordance with the presumptions set forth in Treasury Regulations Section
1.409A l(h).

 

(d)         The parties intend that this Agreement will be administered in
accordance with Section 409A of the Code. To the extent that any provision of
this Agreement is ambiguous as to its compliance with Section 409A of the Code,
the provision shall be read in such a manner so that all payments hereunder
comply with Section 409A of the Code. Each payment pursuant to this Agreement is
intended to constitute a separate payment for purposes of Treasury Regulations
Section 1.409A-2(b)(2). The parties agree that this Agreement may be amended, as
reasonably requested by either party, and as may be necessary to fully comply
with Section 409A of the Code and all related rules and regulations in order to
preserve the payments and benefits provided hereunder without additional cost to
either party.

 

7.             Confidential Information and Noncompetition.

 

(a)          Confidential Information. As used in this Agreement, “Confidential
Information” includes, without limitation, all patterns, compilations, programs,
and know how; designs, processes or formulae; software; market or sales
information or plans, devices, methods, concepts, techniques, processes, source
codes, data capture innovations, algorithms, user interface designs and database
designs relating to the Company’s products, services, systems or business;
information acquired or compiled by the Company concerning actual or potential
clients/customers, suppliers and business partners, including their identities,
financial information concerning their actual or prospective business
operations, identity and quantity of services and/or products provided by the
Company, and any unpublished written materials furnished by or about them to the
Company; and information concerning the Company’s ownership, management,
financial condition, financial operations, business activities or practices,
sales activities, marketing activities or plans, research and development,
pricing practices, legal matters, and strategic business plans. Notwithstanding
the foregoing, Confidential Information does not include information in the
public domain or generally known in the industry (unless due to breach of the
Executive’s duties under Section 7(b)) or readily ascertainable from publicly
available sources.

 



-15-

 



 

(b)         Confidentiality. The Executive understands and agrees that the
Executive’s employment creates a relationship of confidence and trust between
the Executive and the Company with respect to all Confidential Information. At
all times, both during the Executive’s employment with the Company and after
Executive’s termination, the Executive will keep in confidence and trust all
such Confidential Information, and will not use or disclose any such
Confidential Information without the written consent of the Company, except as
may be necessary in the ordinary course of performing the Executive’s duties to
the Company or as may be required by law or legal process. The Executive agrees
to take reasonable security measures to prevent accidental or unauthorized
disclosure of Confidential Information.

 

(c)          Documents, Records, etc. All documents, records, data, apparatus,
equipment and other physical property, whether or not pertaining to Confidential
Information, which are furnished to the Executive by the Company or are produced
by the Executive in connection with the Executive’s employment will be and
remain the sole property of the Company. The Executive will return to the
Company (and not retain) all such materials and property as and when requested
by the Company. In any event, the Executive will return all such materials and
property immediately upon termination of the Executive’s employment for any
reason. The Executive will not retain with the Executive any such material or
property or any copies thereof after such termination except as authorized.

 

(d)         Noncompetition and Nonsolicitation. During the Executive’s
employment with the Company and for twelve (12) months thereafter, regardless of
the reason for the termination, the Executive (i) will not, directly or
indirectly, whether as owner, partner, shareholder, consultant, agent, employee,
co-venturer or otherwise, engage, participate, assist or invest in any Competing
Business (as hereinafter defined); (ii) will not directly or indirectly employ,
attempt to employ, recruit or otherwise solicit, induce or influence any person
to leave employment with the Company (other than terminations of employment of
subordinate employees undertaken in the course of the Executive’s employment
with the Company); and (iii) will not solicit, contact, sell to, provide
services to, work with, or attempt to divert, take away or induce clients or
prospective clients of the Company with whom the Executive worked, solicited,
marketed, or obtained confidential information about during the Executive’s
employment with the Company, regarding services or products that are competitive
with any of the Company’s services or products. For purposes of this Agreement,
the term “Competing Business” shall mean a business conducted anywhere in the
United States which is competitive with the Company in regard to the business of
developing, marketing, manufacturing, licensing and selling medical devices
dedicated to fluid management in medical environments (including operating
rooms, emergency rooms, day surgery centers, patient rooms and ambulances) which
devices are similar to, perform the same function(s) as or could be used as a
reasonable replacement or substitute for the device(s)/product(s) of the Company
(which were in existence or being developed by the Company during the
Executive’s employment with the Company). Notwithstanding the foregoing, the
Executive may own up to one percent (1%) of the outstanding stock of a publicly
held corporation which constitutes or is affiliated with a Competing Business,
and nothing herein shall preclude the Executive from performing work for or
providing services to a person, company or other entity (not primarily engaged
in a Competing Business) which among his/her or its businesses includes a
division, section, sub-part, subsidiary or affiliated entity engaged in a
Competing Business provided that the Executive is not directly or indirectly
involved in any of the aspects, businesses, divisions, sections, sub-parts,
subsidiaries or affiliated entities of such person, company or entity which
is/are engaged in a Competing Business.

 



-16-

 



 

The Company is providing the Executive with adequate and valuable consideration
to compensate the Executive for the reasonable restrictions on the Executive’s
post-employment competitive activities contained within this Agreement. The
Executive hereby acknowledges the consideration and that the consideration
constitutes adequate and sufficient consideration for the restrictive covenants
in this Agreement. The Executive agrees that the restrictions set forth in this
Agreement are reasonable considering the Executive’s position. If any of the
above restrictions are deemed by a court of competent jurisdiction to be
unreasonable in duration or in geographical scope, it will be considered
modified and valid for such duration and geographical scope as the court
determines to be reasonable under the circumstances. The duration of the above
restrictions will be extended beyond the twelve (12) month period for a period
equal to the duration of any breach or default of such covenant by the
Executive. Upon terminating employment with the Company (for whatever reason),
the Executive has an affirmative obligation to inform any prospective employer
and/or actual employer of the Executive’s post employment obligations contained
within this Agreement including the Executive’s noncompetition and
non-solicitation obligations. The Executive understands that the restrictions
set forth in this Section 7(d) are intended to protect the Company’s interests
including, but not limited to, its Confidential Information, established and
potential employment relationships, customer and prospective customer
relationships, supplier relationships, and goodwill. The Executive agrees that
such restrictions are reasonable and appropriate for this purpose.

 

(e)          Injunction. The Executive agrees that it could be difficult to
measure any damages caused to the Company which might result from any breach by
the Executive of the promises set forth in this Section 7, and that in any event
money damages could be an inadequate remedy for any such breach. Accordingly,
the Executive agrees that if the Executive breaches, or proposes to breach, any
portion of this Section 7, the Company shall be entitled, in addition to all
other remedies that it may have, to seek an injunction or other appropriate
equitable relief to restrain any such breach.

 

8.              Integration. This Agreement constitutes the entire agreement
between the parties with respect to the subject matter hereof and supersedes all
prior agreements between the parties concerning such subject matter.

 

9.             Withholding. All payments made by the Company to the Executive
under this Agreement shall be net of any tax or other amounts required to be
withheld by the Company under applicable law.

 

10.           Successor to the Executive. This Agreement shall inure to the
benefit of and be enforceable by the Executive’s personal representatives,
executors, administrators, heirs, distributees, devisees and legatees. In the
event of the Executive’s death after his termination of employment but prior to
the completion by the Company of all payments due him under this Agreement, the
Company shall continue such payments to the Executive’s beneficiary designated
in writing to the Company prior to his death (or to his estate, if the Executive
fails to make such designation).

 



-17-

 

 

11.           Enforceability. If any portion or provision of this Agreement
(including, without limitation, any portion or provision of any section of this
Agreement) shall to any extent be declared illegal or unenforceable by a court
of competent jurisdiction, then the remainder of this Agreement, or the
application of such portion or provision in circumstances other than those as to
which it is so declared illegal or unenforceable, shall not be affected thereby,
and each portion and provision of this Agreement shall be valid and enforceable
to the fullest extent permitted by law.

 

12.           Survival. The provisions of this Agreement shall survive the
termination of this Agreement, the Term and/or the termination of the
Executive’s employment to the extent necessary to effectuate the terms contained
herein.

 

13.           Waiver. No waiver of any provision hereof shall be effective
unless made in writing and signed by the waiving party. The failure of any party
to require the performance of any term or obligation of this Agreement, or the
waiver by any party of any breach of this Agreement, shall not prevent any
subsequent enforcement of such term or obligation or be deemed a waiver of any
subsequent breach.

 

14.           Notices. Any notices, requests, demands and other communications
provided for by this Agreement shall be sufficient if in writing and delivered
in person or sent by a nationally recognized overnight courier service or by
registered or certified mail, postage prepaid, return receipt requested, to the
Executive at the last address the Executive has filed in writing with the
Company or, in the case of the Company, at its main offices, addressed to the
attention of the Board.

 

15.           Amendment. This Agreement may be amended or modified only by a
written instrument signed by the Executive and by a duly authorized
representative of the Company.

 

16.           Governing Law. This Agreement shall be construed under and be
governed in all respects by the laws of the State of Minnesota, without giving
effect to the conflict of laws principles. With respect to any disputes
concerning federal law, such disputes shall be determined in accordance with the
law as it would be interpreted and applied by the United States Court of Appeals
for the Eighth Circuit.

 

17.           Counterparts. This Agreement may be executed in any number of
counterparts (including by electronic exchange of signed copies via fax or .pdf
copies via e-mail), each of which when so executed and delivered shall be taken
to be an original; but such counterparts shall together constitute one and the
same document.

 

18.           Successor to Company. The benefits and obligations of this
Agreement shall inure to the successors and assigns of the Company, to any
person or entity which purchases substantially all of the assets of the Company,
and to any subsidiary, affiliated corporation, or operating division of the
Company. The Company shall require any successor (whether direct or indirect, by
purchase, merger, consolidation or otherwise) to all or substantially all of the
business or assets of the Company expressly to assume and agree to perform this
Agreement to the same extent that the Company would be required to perform it if
no succession had taken place. Failure of the Company to obtain an assumption of
this Agreement at or prior to the effectiveness of any succession shall be a
material breach of this Agreement.

 



-18-

 

 



19.           Gender Neutral. Wherever used herein, a pronoun in the masculine
gender shall be considered as including the feminine gender unless the context
clearly indicates otherwise.

 

 

 

 

 

[Remainder of this page intentionally left blank. Signature page(s) immediately
follow.]

 

-19-

 

 

 

IN WITNESS WHEREOF, the parties have executed this Agreement on the date and
year first above written.

 



  BIODRAIN MEDICAL, INC.         By: /s/ Bob Myers         Its: Chief Financial
Officer                     EXECUTIVE                       /s/ Josh Kornberg  
  Josh Kornberg

 



 



-20-

